Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 1 of 20 PageID #: 546




    12/28/2018                                /s/Priscilla Bowens
                                
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 2 of 20 PageID #: 547
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 3 of 20 PageID #: 548




     12/28/2018                                 /s/Priscilla Bowens
                                  
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 4 of 20 PageID #: 549
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 5 of 20 PageID #: 550




    12/28/2018                                 /s/Priscilla Bowens

                                 
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 6 of 20 PageID #: 551
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 7 of 20 PageID #: 552




    12/28/2018                                //s/Priscilla Bowens

                                 
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 8 of 20 PageID #: 553
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 9 of 20 PageID #: 554




    12/28/2018                                 /s/Priscilla Bowens

                                 
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 10 of 20 PageID #: 555
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 11 of 20 PageID #: 556




     12/28/2018                                  /s/Priscilla Bowens
                                 
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 12 of 20 PageID #: 557
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 13 of 20 PageID #: 558




      12/28/2018                               /s/Priscilla Bowens
                                  
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 14 of 20 PageID #: 559
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 15 of 20 PageID #: 560




      12/28/2018                               /s/Priscilla Bowens

                                  
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 16 of 20 PageID #: 561
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 17 of 20 PageID #: 562




     12/28/2018                                //s/Priscilla Bowens
                                  
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 18 of 20 PageID #: 563
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 19 of 20 PageID #: 564




     12/28/2018                                /s/Priscilla Bowens

                                  
Case 1:18-cv-07439-RJD-CLP Document 2 Filed 12/28/18 Page 20 of 20 PageID #: 565
